Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendments filed on 10/22/2021. 
Claims 1 and 11 have been amended. 
Claims 1-14 are currently pending and have been examined.
Claims 16-21 remains withdrawn. 
Claim 15 has been cancelled. 
The IDS received on 12/10/2021 been considered by the examiner.
Claims 1-14 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders “US 7,650,314 B1” (Saunders) in view of Ma et al. “US 10,397,348 B2” (Ma).
Regarding Claim 1:   A system for processing transaction requests from a plurality of point-of-sale systems associated with a plurality of merchants, comprising at least one server in communication with the plurality of point-of-sale systems, the at least one server including at least one processor programmed or configured to:
receive, by the at least one server, from a point-of-sale system of the plurality of point-of-sale systems, an inquiry or request corresponding to an account identifier for a customer, the inquiry or request comprising a merchant identifier for a merchant of the plurality of merchants (at least see Saunders Fig. 1; 6:50-67 and 7:38-45);
determine, by the at least one server, whether the account identifier corresponds to an existing customer merchant account associated with the merchant identifier in at least one database by accessing the at least one database with the at least one server (at least see Saunders Fig. 3; 12:58-67);
in response to determining that the account identifier corresponds to the existing customer merchant account, transmit, by the at least one server,  existing customer merchant account data to the point-of-sale system (at least see Saunders Figs. 1-3; 13:61-65);
in response to determining that the merchant identifier corresponds to the customer recurrence program, transmit, by the at least one server,  customer recurrence data associated with the customer to the point-of-sale system by accessing the at least one database  (at least see Saunders Figs. 1-3; 6:31-40 and 11:23-32).
Saunder disclose the claimed invention but fails to explicitly disclose determine, by the at least one server,  whether the merchant identifier corresponds to a customer recurrence program for the merchant, by accessing the at least one database, the at least one database storing the customer recurrence program and customer recurrence data associated with the customer. However, Ma disclose this (at least see Ma Abstract; Figs. 2-3; 12:27-64 and 20:46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Ma’s teachings in Saunders’s Account Issuer System For Merchant System Database, Has Processor Receiving Merchant Transaction Request Including Code/number From Merchant System And Validating Code/number Prior To Authorizing Satisfaction Of Request enabled, for the advantage of recurrent transactions across different merchants for tracking recurrence across computer systems for managing user activities. 
Regarding Claim 2:   The system of claim 1, further comprising at least one database comprising at least one of the following: a plurality of merchant identifiers, at least one customer recurrence program associated with at least one merchant identifier, a plurality of account (at least see Saunders Figs. 1-3; 14:23-50).
Regarding Claim 3:   The system of claim 2, wherein the at least one database comprises at least one customer recurrence program and the at least one customer recurrence program comprises at least one of the following: a loyalty program, a club program, a rewards program, a branded credit account, a group of associated merchants, a trade group, an industry group, an organization, a special interests group, a sports organization, or any combination thereof (at least see Saunders Fig. 1; 6:50-67 and 7:38-45).
Regarding Claim 4:   The system of claim 1, wherein the customer recurrence data comprises at least one of the following: (i)    data indicating that the transaction is a first-time transaction involving the account identifier and the merchant identifier; (ii)    frequency of transactions involving the account identifier and the merchant identifier; (iii)    merchant data comprising at least one of the following: merchant name, merchant location, merchant group, merchant association, or any combination thereof; (iv)    transaction data comprising at least one of the following: previous transaction data, previous transaction amount, previous transaction frequency, time between a plurality of transactions, transaction pattern data, or any combination thereof;  customer recurrence program data comprising at least one of the following: rule data, offer data, discount data, benefit data, gift data, donation data, or any combination thereof; or any combination thereof (at least see Saunders Abstract).
Regarding Claim 5:   The system of claim 1, further comprising at least one interface (at least see Saunders Fig. 3).
Regarding Claim 6:   The system of claim 5, wherein at least a portion of the customer recurrence program data is stored on the at least one database accessible by the at least one server (at least see Saunders Fig. 1).
Regarding Claim 7:   The system of claim 1, further comprising at least one interface accessible by at least one customer and programmed or configured to facilitate customer input comprising at least one of the following: customer recurrence program data, customer recurrence data, merchant data, account identifier data, or any combination thereof (at least see Saunders Fig. 3).
Regarding Claim 8:   The system of claim 7, wherein the at least one interface is programmed or configured to generate a display to the at least one customer comprising available customer recurrence programs corresponding to the account identifier (at least see Saunders 16:17-29).
Regarding Claim 9:   The system of claim 8, wherein the display is generated based upon at least one of the following: the location of the merchant, the location of the customer, customer data, account identifier data, transaction data, merchant data, or any combination thereof (at least see Saunders Fig. 2).
Regarding Claim 10:  The system of claim 7, wherein the at least one interface is (at least see Saunders 16:50-67).
Regarding Claim 11:  The system of claim 1, wherein the inquiry or request is an authorization request, and wherein the at least one server adjusts transaction data and transmits an authorization response message including the adjusted transaction data (at least see Saunders Fig. 2).
Regarding Claim 12:   The system of claim 1, wherein the customer recurrence data transmitted to the point-of-sale system comprises a message comprising at least one of the following: an instruction based upon a rule associated with the customer recurrence program, an instruction to make an offer, an instruction to provide a discount, an instruction to provide a benefit, an instruction to provide a gift, an instruction to initiate a separate transaction, or any combination thereof (at least see Saunders Fig. 3).
Regarding Claim 13:   The system of claim 1, wherein at least a portion of the customer recurrence data is transmitted to a mobile device or computer associated with the account identifier (at least see Saunders Fig. 1).
Regarding Claim 14:   The system of claim 13, wherein the at least a portion of the customer recurrence data is transmitted (i) prior to the transaction, (ii) during any stage of the transaction, and/or (iii) after the transaction (at least see Saunders Abstract).
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627